DETAILED ACTION
This office action is in response to applicant’s amendments filed on 08/25/2021.
Currently claims 1 and 3-7 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 08/25/2021,
Claims 1 and 3-7 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Chinese Patent # CN 105839051 A to Zhen teaches, a fine shadow mask assembly for an active matrix organic light emitting diode (AMOLED), comprising: 
a shadow mask frame (50; Fig. 2; Page 4, line 21; i.e. frame); 

    PNG
    media_image1.png
    586
    883
    media_image1.png
    Greyscale

a plurality of longitudinal supporting bars (60; Fig. 2; Page 4, line 21; i.e. supporting mask strip) disposed on the shadow mask frame (50) and arrange at intervals (Fig. 2; Page 4, line 21-22), 

Note: Zhen teaches the entire supporting mask strip 60 as a flat portion. As such, it can be concurred that the longitudinal supporting bar 60 comprising a longitudinal rod portion at the middle with two flat portions at the edges. Thus Zhen teaches the limitation.
a plurality of transverse spacer plates (70; Fig. 3; Page 4, line 21; i.e. shielding mask strip) disposed on the rod portions (at the middle) of the longitudinal supporting bars (60) (Fig. 3; Page 4, line 20-29), 
supported by the longitudinal supporting bars (60), intersecting the longitudinal supporting bars (60), and arranged at intervals (Fig. 3; Page 4, line 20-29); and 

    PNG
    media_image2.png
    292
    661
    media_image2.png
    Greyscale

a plurality of shadow mask plates (80; Fig. 3; Page 4, line 21; i.e. mask splicing unit) disposed on the transverse spacer plates (70), 
supported by the longitudinal supporting bars (60), and 
paralleling the transverse spacer plates (70) (Fig. 3; Page 4, line 21-29), 
wherein each of the transverse spacer plates (70) is located under a gap (gap between two mask splicing unit 80) between adjacent two of the shadow mask plates (80), 
contacts the adjacent two of the shadow mask plates (80), and covers the gap (Fig. 3; Page 4, line 21-29).  
wherein pairs of fixing notches (51; Fig. 2; Page 4, lines 43-50; i.e. first groove) are defined in the shadow mask frame (50), the pairs of the fixing notches (51) correspond to the longitudinal supporting bars (60), 
the two fixing notches (51) of each pair are defined in the top edge (one at the right side of frame 50; Fig. 2) of the shadow mask frame (50), are located on the two opposite sides (right 
fix and receive the two flat portions of a corresponding one of the longitudinal supporting bars (60) (Fig. 2; Page 4, line 21-24).  
Furthermore, US Patent Pub # US 2013/0286151 A1 to Wakabayashi teaches, the rod portion of longitudinal supporting bar (23; Fig. 30; [0151]; i.e. torsion bar) at the middle (between flat portions 38a and 38b; Fig. 30; [0151]) is circular (Fig.30; [0150] - [0151]),

    PNG
    media_image3.png
    712
    347
    media_image3.png
    Greyscale

However, neither Zhen nor any cited prior art, appear to explicitly disclose, in context, wherein a diameter of the circular rod portion of each of the longitudinal supporting bars is 0.6mm, a thickness of the flat portions is 0.3mm, and a depth of each of the fixing notches is 0.45mm.
wherein a diameter of the circular rod portion of each of the longitudinal supporting bars is 0.6mm, a thickness of the flat portions is 0.3mm, and a depth of each of the fixing notches is 0.45mm,’ is material to the inventive concept of the application at hand to provide a fine shadow mask assembly for the AMOLED which has excellent structural strength and can prevent deformation.
Dependent claims 3-7 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 3-7 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/09/2021